OPINION — AG — ** MENTAL HEALTH — TRANSFER OF PATIENTS ** A PATIENT IN A STATE HOSPITAL FOR THE MENTALLY ILL WHO WAS ORDERED THERE PURSUANT TO THE PROCEDURE SET OUT IN 43A O.S. 22 [43A-22], MAY BE TRANSFERRED, IN THE MANNER OUTLINED BY YOU AND " WITHOUT REFERENCE TO THE COURT THROUGH WHICH SAID PATIENT WAS ORIGINALLY CERTIFIED " TO SAID HOSPITAL FOR THE MENTALLY  ILL, TO THE PAULS VALLEY STATE HOSPITAL, THAT IS, IF SAID PATIENT IS A 'WHITE EPILEPTIC PERSON' " WITHIN AGE LIMITS FOR THE SUPERINTENDENT OF THAT INSTITUTION DETERMINES HE HAS PROPER FACILITIES " CITE: 43A O.S. 38 [43A-38], 43A O.S. 11 [43A-11] (FRED HANSEN)